HOOD, Judge
(dissenting).
I agree with the majority that that part of the judgment appealed from which awards $2,000.00 to “the heirs of Gary Dem-ery” should be reversed. I disagree, however, with some of the other conclusions reached by my colleagues.
The evidence convinces me, for instance, that The Texas and Pacific Railway Company was negligent in allowing the natural *744drain across its property to become obstructed by debris, limbs, trash, vegetation, silt and other matter, and that its negligence in that respect contributed to the damages sustained by plaintiff. In my opinion Wilmar Plywood, Inc., is entitled to recover on its third party demand for contribution from the Railway Company. I disagree with the majority, therefore, in the holding that Wilmar’s third party demand against the Railway Company should be rejected.
I also feel that the award made to Ava Lee Demery by the trial court is excessive, and that the majority erred in not reducing that award.
For these reasons, I respectfully dissent.